DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.  Claims 1-7 and 14-20 are withdrawn.  Claims 8-13 are pending.

Election/Restrictions
2.  Applicant’s election without traverse of Group II (Claims 8-13) in the reply filed on 9/15/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 8-13 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 8 and the other independent claims are drawn to identifying a carrier type based on language-specific carrier data; identifying, in a data model database, a language-agnostic concrete type associated with the language-specific carrier type; identifying a symbol data type associated with the language-agnostic concrete type; and converting the language-specific carrier data to a second language-specific carrier type based on the symbol data type.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., system) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic 
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claim 9 is drawn to identifying types.  Claim 10 is drawn to converting data.  Claim 11 is drawn to a mapping table.  Claim 12 is drawn to a constraint table.  Claim 13 is drawn to an enumerated value.  The other dependent claims contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US 6,704,747), hereinafter “Fong.”
As to claim 8, Fong teaches: identifying based on language specific data from a first system (e.g., col. 1, l. 35 et seq.; col. 4, l. 36 et seq., though entire document is relevant).
Fong does not expressly teach a carrier type.
However, since a source language is used, this suggests a carrier type (e.g., col. 4, l. 36 et seq., Abstract, col. 2, l. 55 et seq., though entire document is relevant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fong to implement the claimed subject matter.  The motivation would have been to accommodate any usage scenario for converting data between various data sources/targets and the terminology to be used to represent information.  
Fong as applied above further teaches or suggests identifying, in a data model database, a concrete type associated with the language specific carrier type (e.g., col. 3, l. 35 et seq.; col. 6, l. 65 et seq., fig. 1b, though entire document is relevant).
Fong does not expressly teach being language agnostic.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fong to implement the claimed subject matter.  The motivation would have been to accommodate any usage scenario for converting data between various data sources/targets and the terminology to be used to represent information.  
Fong as applied above further teaches or suggests identifying a symbol data type associated with the language-agnostic concrete type (e.g., fig. 1a-b, though entire document is relevant); and 
converting the language-specific carrier data to a second language-specific carrier type based on the symbol data type (e.g., col. 3, l. 1 et seq., col. 1, l. 40 et seq., fig. 1a-b, though entire document is relevant).
As to claim 9, Fong as applied above would further teach or suggest identifying a second language-agnostic concrete type based on the symbol data type; and identifying the second language-specific carrier type based on the second language-agnostic concrete type (e.g., col. 3, l. 60 et seq.; col. 3, l. 1 et seq., col. 1, l. 40 et seq., fig. 1a-b, though entire document is relevant).
As to claim 10, Fong as applied above would further teach or suggest wherein converting the language-specific carrier data is performed using a mapping table defining a plurality of relationships (e.g., fig. 44, though entire document is relevant).
As to claim 11, Fong as applied above would further teach or suggest including a first relationship defining that the first language-specific carrier type and the second language-specific carrier type share the language-agnostic concrete type, and wherein the mapping table includes a second relationship defining that every value of the first language-specific carrier type exist among values of the second language-specific carrier type (e.g., fig. 1a, 5c, 27, 38a-b, 39, though entire document is relevant). 
As to claim 12, Fong as applied above would further teach or suggest wherein converting the language-specific carrier data is performed using a constraint table (e.g., fig. 1b, col. 7, l. 1 et seq., though entire document is relevant).
5.  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fong, in view of Ni et al. (US 2011/0197197), hereinafter “Ni.”
As to claim 13, Fong as applied above would teach or suggest language specific carrier data (e.g., see above) but does not expressly teach an enumerated value.
However, Fong as applied above is drawn to creating a frame model database (e.g., col. 2, l. 65 as applied above, though entire document is relevant).  Ni teaches or suggests a frame model supporting enumerations (e.g., [0058]).  As combined, an enumerated value would be supported by the frame model database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fong to implement the claimed subject matter.  The motivation would have been to provide support for any data type(s) to facilitate effective data conversion/translation.

Conclusion
6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             9/29/2021